ACCEPTED
                                                                                  01-15-00247-CV
                                                                        FIRST COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                             3/19/2015 1:44:34 PM
                  01-15-00247-CV                                              CHRISTOPHER PRINE
                                                                                           CLERK

    Motion to Stay – Petition for Permission to Appeal

                            IN THE
                                                                  FILED IN
                                                           1st COURT OF APPEALS
                {_______} COURT OF APPEALS                     HOUSTON, TEXAS
                                                           3/19/2015 1:44:34 PM
                   at Houston Texas                        CHRISTOPHER A. PRINE
        ––––––––––––––––––––––––––––––––––––                       Clerk
                   AMELIA COLVIN

                       Appellant,
                           v.
               B. SPENCER & Associates, P.C.

             D/B/A SPENCER & ASSOCIATES

          P.C. N/IDA THE SPENCER LAW FIRM



                      Appellee.
        ––––––––––––––––––––––––––––––––––––

       Appealed from the 239TH DISTRICT Court of
               BRAZORIA COUNTY, Texas

________________________________________________________________
           APPELLANTS MOTION TO STAY TRIAL-COURT PROCEEDINGS

   Appellant Amelia Colvin asks the Court to stay the trial-court proceedings pending the
resolution of the petition for permission to appeal and the appeal of the interlocutory order,
Special appearance under Rule 102.a and Rule 90.a Motion to Dismiss.,

                                       A. INTRODUCTION

1.     Appellant is Amelia Colvin appellee is Spencer Law Firm, Bonnie Spencer and
Associates, P.C. N/IDA THE SPENCER LAW FIRM

 2.      On March 5, 2015 the 239 District Court of Brazoria County denied Appellants

 motion to dismiss under Rule 90.a           TCPRC.      The trial court not rule on Special

 Appearance in Cause Number 74756-CV B. SPENCER & Associates, P.C.                 That is the

 subject of this proceeding. In the order, the trial court granted permission to appeal the

 interlocutory order. A copy of the order is attached.

      3. Appellant files her petition for permission to appeal concurrently with this motion to

 stay the trial-court proceedings. The petition is attached.


 There are issues raised in this Appeal. The trial court did not rule on Appellants Special

 Appearance. Subsequent to the Appellants filing of the Special Appearance and motion to

 dismiss Appellant obtained the trial court record for the first time. The special appearance

 should have been amended to state that the trial court lacks jurisdiction over the appellant

 because of lack of service under rule 106-108 and under the Hague convention. Appellant did

 not have time to amend her pleadings because she was not served the Appellees pleadings

 and motion for Default judgment was on file when she was noticed that the judgment hearing

 was proceeding. She was not properly served Appellees motion for default judgment and in a

 rush to respond before judgment was entered Appelant filed a hurried due order pleadings,

 Rule 102.a Rule 90.a motion to seal records because Appellee was filing medical records and
  other documents in the record that were unredacted. Thereafter Appellant began to review the

  trial court record which is void of citations issued compliant with the rules of service.

  Without compliance the trial court lacks jurisdiction to make further rulings or orders for

  discovery in the case. For this reason, Appellant pleads her motion for stay is granted.


                                B. ARGUMENT & AUTHORITIES

     6. The Court has the authority to grant a stay of the trial-court proceedings pending the

  resolution of a petition for permission to appeal and the appeal of an interlocutory order

  when the trial court has issued a written order granting permission to appeal the interlocutory

  order and {a party requests/the parties agree to} a stay. See Tex. Civ. Prac. & Rem. Code

  §51.014(e).


7.              The Court should grant a stay of the trial-court proceedings because court lacks

subject matter and in personam jurisdiction over these proceedings. If Appellate court finds in

favor of the Appellant this case will be dismissed with prejudice. There are also issues of

noncompliance with rule 106-108 and The Hague convention that should this court find in favor

of Appellant the statute of limitations has tolled. Should this court find in favor of Appellant the

trial court has not made a ruling of findings of fact and conclusions of law which are a

requirement under Rule 90.a. these will reveal issues with the Appellees case including

resjudicata and no evidence of damages which may adversely affect Appellant rights and

defenses. Furthermore, it appears that should the Court grant this motion, that the trial court may

lack jurisdiction over this Appellant, the statute of limitations has tolled AND the issues before

this and the trial court appear to have been previously decided in favor of appellant and are issue

precludes res judicata, collateral attack. Should the trial court proceed to make further rulings

while the issues of Statue of limitations and Special appearance have not been ruled on, the
Appellees may obtain rulings contrary to Appellate law and this court’s decisions.


                                         C. CONCLUSION

8.        WHEREFORE, Appellant hereby requests this case be ruled on by submission, and

moves that at the conclusion thereof, the Court grants Appellant permission for Appellant

Amelia Colvin to file an interlocutory appeal. Appellant Amelia Colvin further requests that

the Court issue a stay of the proceedings pending the disposition of the interlocutory

appeal.



                                           D. PRAYER

     9. For these reasons, Appellant prays the Court to grant this motion and stay the trial-court

  proceedings.


_______/s______________

Amelia Colvin PRO SE
102 REDCLIFF GARDENS FLAT 8
LONDON ENGLAND SW10 9HH
Tel. USA 203 992 7334